Citation Nr: 1130022	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  06-38 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a right toe and foot injury.

2.  Entitlement to service connection for residuals of a head injury, including a sinus disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1974 to June 1977.

This appeal to the Board of Veterans' Appeals (Board) is from a November 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in August 2009, the transcript is of record.  This matter was remanded in January 2010.  


FINDINGS OF FACT

1.  Disability of the right toe and foot were not manifested during service, and are otherwise not due to active service.  

2.  The Veteran does not have a chronic head or sinus disability.  


CONCLUSIONS OF LAW

1.  Disability of the right toe and foot were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  Residuals of a head injury, including a sinus disorder, were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373- 74 (2002).

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in December 2003, May and September 2004, prior to initially adjudicating his claims in November 2004, so in the preferred sequence.  Collectively, the letters informed him of the evidence required to substantiate his claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  

Note also that a subsequent March 2006 letter complied with Dingess by as well discussing the downstream disability rating and effective date elements of his claim.  And of equal or even greater significance, since providing that additional Dingess notice, the AMC has readjudicated his claims in the February 20011 SSOC - including considering the additional evidence received in response to that additional notice.  See again Mayfield IV and Prickett, supra.  So the timing defect in the provision of that additional notice has been rectified ("cured").

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the instructions in the January 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, VA and private treatment records, records from the Social Security Administration (SSA), lay statements, and testimony from the Veteran.  In May 2011, the Veteran underwent a VA examination and an opinion was proffered concerning whether the Veteran's claimed right toe and/or foot disability and claimed residuals of a head injury, including a sinus disorder, are attributable to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

II.  Analysis-Entitlement to Service Connection

Service connection is granted if it is shown the Veteran has disability resulting from an injury sustained or a disease contracted in the line of duty during his active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.  

Stated somewhat differently, to establish entitlement to service connection, there must be:  (1) proof of the claimed disability; (2) in-service incurrence or aggravation of a relevant disease or an injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Right Toe and Foot Injury

The Veteran contends that he suffers from a right foot and toe disability due to injuries incurred during military service.  The Veteran claims his toe and foot were injured when he was teaching recruits to operate a machine with a hydraulic lift.  He alleges that one of the recruits pumped the release for the lift and the machine fell on top of the Veteran's foot.  He further alleges that his toe was reinjured during a basketball game.

The Veteran was diagnosed by Dr. D.B. in July 2009 with lymphedema of his right foot, and has sought treatment for swelling and pain in his right foot and leg.  Upon x-ray testing of his right foot, the May 2011 VA examiner additionally diagnosed the Veteran with marked soft tissue in the forefoot and multiple hammertoes.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  So, the Board concedes he has a present right toe and foot disability.  

Regarding the possibility of in-service incurrence, the Veteran's service treatment records indicate that in December 1976, he sought treatment for his right great toe after he complained someone had jumped on it during a basketball game, although the x-ray was negative.  A physical exam did not show edema or discoloration.  The Veteran had full range of motion and minimal pain.  He was instructed to refrain from physical training and running for two days.  In March 1977, the service treatment records show he sought treatment for a swollen right toe.  He reported swelling that would come and go for a couple of days at a time.  Upon examination there was no swelling or edema.  He was diagnosed with a bruised bone and instructed to refrain from physical training for five days.

So resolution of this appeal ultimately turns on whether his current right toe and foot disability is related to or the result of his military service, as he is alleging, or, instead, due to other unrelated factors.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, it is in this critical respect that his claim fails.

There are conflicting findings in the medical record concerning the etiology of the Veteran's current right foot and toe disability.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  In this case, the Board finds that the medical evidence does not support a finding that the Veteran's claimed disability is a result of military service.  

However, there are some indications that the Veteran's current disability is related to an "old" injury.  Indeed, a private treating physician, Dr. P.M., associates the Veteran's chronic right leg pain to an "old" injury.  See private treatment record from Dr. P.M., dated in August 2002.  However, it is entirely unclear whether Dr. P.M. refers to his in-service injury or instead to a post-service injury.  And this physician also fails to provide any rationale to support this potentially positive opinion.  Similarly, a treatment record by private treating physician, Dr. T.B., dated in June 1995, notes "1975 trauma, swelling of the ankle and leg," but without clearly attributing his current right toe and foot disability to this trauma, let alone offering any rationale whatsoever for such a purported linkage, were one actually offered.  

Furthermore, a letter by a consulting physician, Dr. I.B., dated in August 1995, also indicates the possibility that his current right toe and foot swelling are etiologically linked to a past big toe and foot injury.  Dr. I.B. stated, "[h]e has had swelling of the foot for quite some time.  He had sustained some [italics added for emphasis] injury to the big toe and the foot many [italics added for emphasis] years ago and he has been followed by the VA hospital.  They told him that his soft tissues have been bruised and he will continue to have swelling."  Unfortunately for his claim, Dr. I.B.'s medical opinion lacks any definitive language that etiologically links his current disability back to his active duty foot/toe injury, rather citing "some" injury from "many" years ago, but ultimately silent on whether the injury occurred during military service or following separation.  

The Board must assign limited probative value to the private treating physicians' statements because they are equivocal in establishing any etiological link to service, even when viewing them in the light most favorable to him.  Statements from doctors that are, for all intents and purposes, inconclusive as to the origin of a disorder generally cannot be employed as suggestive of a linkage between the disorder and the Veteran's military service.  Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Indeed, there is a line of precedent cases discussing the lesser probative value of opinions that are equivocal.  See, e.g., Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Perman v. Brown, 5 Vet. App. 227, 241 (1993); Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 (1998); see also Obert v. Brown, 5 Vet. App. 30 (1993) and Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  A more recent precedent case also admonished the Board for relying on medical opinions that also were unable to establish this required linkage, without resorting to mere speculation, as cause for denying the Veteran's claims.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

Here, though, the Board remanded this claim in January 2010 to resolve the etiology of the right toe and foot disability, in terms of whether it is attributable to the Veteran's military service.  On remand, the May 2011 VA compensation examiner specifically discounted the notion that his right toe and foot disability are related to active duty.  The May 2011 examiner commented that "[i]t is less likely as not that the Veteran suffers from any the Veteran's claimed right foot/toe pain and swelling or that any right toe and/or right foot disability had its clinical onset in service or is otherwise related to service."  The examiner's review of the claims file noted a diagnosis of a bruised bone in service and complaints of right foot/toe pain, but no evidence of edema on the foot.  The examiner cited this in reasoning against etiology to service, stating "[t]he Veteran has a diagnosis of lymphedema of the right leg and foot, but there was no indication of this condition in service.  A bruised bone will not cause this condition.  According to the literature, trauma must be [to] the vessels, not a bone."

This May 2011 VA examiner's report is thorough, included a comprehensive review of all the medical evidence of record, independent mental status examination and interview, and most importantly, provided a definitive conclusion based on sound rationale and findings.  This is in contrast to the private treating physicians' inconclusive opinions, which are vague with regard to whether his military service caused his current right foot and toe problems, lack supporting rationale, and contain factual inaccuracies.  Concerning the latter, Dr. I.B.'s August 1995 statement initially identified the wrong foot (transcribing "left" instead of "right" foot), a factual error that was ignored for nearly nine years, until June 2004, when the physician noted a correction.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.")  So, the Board finds the VA examiner's opinion against any linkage between the claimed right toe and foot disability and the Veteran's military service to have much greater probative value than the private physician opinions suggesting otherwise.  Guerrieri, 4 Vet. App. at 470.

The Board also places limited probative value on the Veteran's lay statements in support of his claim.  He is certainly competent to report that he has experienced right toe and foot pain and swelling symptoms during and since his time on active duty, since they are symptoms within the realm of lay observation and experience.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); see Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Unfortunately, the Board finds his statements concerning the onset of his symptoms to be not credible, even though competent.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (indicating the Board must make an express credibility finding regarding lay evidence); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

His statements are inconsistent with the record, as he testified at his Board hearing that he began treatment for his toe and foot at the Montgomery, Alabama VA Medical Center (VAMC) within a month of separation in June 1977.  See August 2009 Board hearing testimony transcript, at 14, 21.  Indeed, although the RO had requested his Montgomery VA treatment records since 1977, the RO was only able to obtain Montgomery VAMC treatment records with a starting date of February 1993, and there is no indication that VA treatment records exist prior to that date.  Simply stated, inconsistencies in the record undermine his credibility.  See Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  

In addition, the lapse of more than fifteen (15) years between separation and the first documented post-service complaints of right toe and foot pain and swelling further reduces the credibility of his assertions attributing these symptoms back to in-service foot injury.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  So, the highly probative medical evidence against his claim outweighs the limited probative lay evidence for his claim.

In summary, based on all of the foregoing, the Board concludes that the preponderance of the evidence is against finding that the Veteran's claimed disability of the right toe and foot is etiologically related to his military service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim of service connection for right toe and/or foot disability.  So there is no reasonable doubt to resolve in the Veteran's favor, and this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of a Head Injury, including a Sinus Disorder

The Veteran asserts that he was hit in the face during a recreational football game on R&R from active service.  He contends that his headaches and sinus infections were caused by this injury or otherwise are related to active service.  

Most fundamental to this claim, though, is that he establishes he has an underlying disability.  Having experienced a relevant symptom or condition during his service is not enough as there also has to be consequent disability.  In Brammer, 3 Vet. App. at 223, the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may not be granted unless a current disability exists].  A "current disability" means a disability shown by competent medical evidence to exist, unless the condition claimed is readily amenable to lay diagnosis.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The May 2011 VA examiner, however, found that there is no current diagnosis of residuals of a head injury or sinus infection, and ruled out his post-service diagnosis for allergic rhinitis as not a sinus infection.  The neurological examination was unremarkable, except for a diagnosis of headaches, but only by history, so not presently.  The examiner objectively noted no abnormalities, even upon review of a brain MRI report.  The examiner further diagnosed the Veteran with a "normal sinus on MRI and clinical exam."  Indeed, the Board's review of the claims file also fails to review clinical diagnoses for the claimed residuals of a head injury and/or claimed sinus disorder.

Absent evidence of a current disability, service connection is not possible because there is no present disability to attribute to the Veteran's military service.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  

Although there are potential indications of sinus problems during his service, there is no competent and credible evidence that he has ever had any actual consequent disability since his separation from service, including since filing this claim, thereby precluding the grant of service connection.  And inasmuch as there is no current disability to account for his claimed residuals of a facial injury and claimed resultant sinus disability, there is also no disability to then relate or attribute to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."); see, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The VA compensation examiner who reviewed the file for the pertinent medical and other history and examined the Veteran in May 2011 discounted the notion that his claimed residuals of a head injury are related to active duty.  The May 2011 examiner commented that "[i]t is less likely as not that the Veteran suffers from any residuals of head injury due to a head injury in service, to include a sinus condition, or had its clinical onset in service or is otherwise related to service."  The examiner also reasoned that the review of the claims file does not reveal a diagnosis or treatment for a head injury or sinus problems in service, and consequently no in-service incurrence of that event during service to cause the claimed condition.  In that regard, the examiner pointed out that although his service treatment records showed in-service treatment for numerous colds with headaches, viral syndrome and upper respiratory infection, he nonetheless was not treated with antibiotics for a sinus condition.

Moreover, because the type of condition claimed (i.e., a head/sinus disorder) is not the type of condition that is readily amenable to lay diagnosis or probative comment on its etiology, his lay statements and testimony concerning this are simply not competent, especially when contrasted with the May 2011 VA compensation examination clinical and MRI findings showing he does not have such a disability, let alone due to service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (clarifying that medical evidence is not always or categorically required in every instance to establish the required diagnosis or nexus or linkage between the claimed disability and service); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(1) and (a)(2).  But certain disabilities, as here, are inherently medically complex in nature and simply not readily amenable to lay diagnosis or probative opinion regarding their etiology.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for the claimed residuals of a head injury, including a sinus disorder.  As there is no reasonable doubt to resolve in the Veteran's favor, this claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. At 49.


ORDER

Entitlement to service connection for residuals of a right toe and foot injury is denied.

Entitlement to service connection for residuals of a head injury, including a sinus disorder, is denied.



____________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


